Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-13, 15-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming system (i.e., a machine) in claims 1-2, 4-13, 21-22 and a method of operating a gaming system (i.e., a process) in claims 15-16, 18-20 and 23.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming system comprising: 

a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
identify a user, 
determine an advertising loyalty point level associated with the identified user, responsive to the identified user being associated with a first advertising loyalty point level and a triggering event occurring:
determine a first modification of a play of a game, and 
cause a display device to display the determined first modification of the play of the game, and 
responsive to the identified user being associated with a second, different advertising loyalty point level and the triggering event occurring:
determine a second, different modification of the play of the game, and 
cause the display device to display the determined second, different modification of the play of the game.  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that has respectively identified by the courts as an Abstract Idea because they describe a set of rules, and Mental Processes that has been identified by the courts as an Abstract Idea because they describe the activities of observation, evaluation and judgement.

With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor, a memory, and a display it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, arcade machines, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.


Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0004], [0076], [0083], [0089], [0169]).  In particular the applicant’s specification only contains 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 1-2, 4-13, 15-16, and 18-23 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed August 11th, 2021 have been fully considered but they are not persuasive. 


I) that following a set of rules or instructions does not qualify as an abstract idea (Applicant’s remarks Page 9); and
 II)  That the claimed invention integrates the abstract idea into a practical application through providing the solution to a recognized problem insomuch as it provides a manner to integrate player activities performed remotely from the gaming machine into the player experience at the gaming machine(Applicant’s remarks Pages 9 and 10).

Responsive to the preceding and reflecting the order of the applicant’s remarks as presented and noted in the preceding section: 
I.a)  MPEP 2106.04(a)(2)(II) notes that enumerated grouping of abstract ideas including Certain Methods of Organizing Human Activity describes concepts including Managing personal behavior or relationships or interactions between people including following rules or instructions.  Reflecting the identified grouping, the claimed invention sets forth rules for presenting a game to an identified user according to an advertising loyalty point level and accordingly fairly represents following rules or instructions that manage interactions between people. It is further noted that the number of people involved in the interaction is not dispositive as to if a claimed invention falls under this grouping and the implementation of the invention through or by use of a computer does not impart 
II.a) The proposed improvement to technology as identified by the Applicant does not meet the requirements MPEP 2106.05(a) as it does not represent a specific improvement to the way computers operate similar to the provided examples set forth in Enfish LLC v. Microsoft Corp. 822 F.3d 1327, 118 U.S.P.Q.2d 1684 (Fed. Cir. 2016) and McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016).  Specifically, proposed improvements to game play rules or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). 

Continuing on pages 10-12 the applicant proposes that the previously applied prior art combination does not teach the amended claim feature concerning the consumption of advertising remote from any gaming systems as particularly presented.  
Responsive to the applicant presented arguments and amendments concerning the same, the rejection of claims under 35 U.S.C. 103 has been withdrawn. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715